                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 LATONYA SMITH EL BEY,                              Case No. 19‐CV‐2605 (NEB/LIB)

                      Plaintiff,

 v.                                              ORDER ACCEPTING REPORT AND
                                                     RECOMMENDATION
 KRISTEN WILLIAMS and
 STATE OF MINNESOTA,

                      Defendants.



       The Court has received the January 2, 2020 Report and Recommendation of United

States Magistrate Judge Leo I. Brisbois. [ECF No. 3.] No party has objected to that Report

and Recommendation, and the Court therefore reviews it for clear error. See Fed. R. Civ.

P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no clear

error, and based upon all the files, records, and proceedings in the above‐captioned

matter, IT IS HEREBY ORDERED THAT:

1.     The Report and Recommendation [ECF No. 3] is ACCEPTED;

2.     The action is DISMISSED WITHOUT PREJUDICE; and

3.     Plaintiff’s application to proceed in forma pauperis [ECF No. 2] is DENIED AS

       MOOT.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: February 5, 2020                          BY THE COURT:

                                                 s/Nancy E. Brasel
                                                 Nancy E. Brasel
                                                 United States District Judge
